 1

 2                                                    THE HONORABLE RICARDO S. MARTINEZ

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
                                                        No. 2:19-cv-00597
10   CYNTHIA JOHNSON, BRENDA
     BEZEREDI, and JAINE BIALK, on behalf               STIPULATED MOTION TO EXTEND
11   of themselves and all others similarly             TIME TO RESPOND TO PLAINTIFFS’
     situated,                                          MOTION FOR CONDITIONAL
12                                                      CERTIFICATION
                            Plaintiffs,
13
            v.
14
     THE BOEING COMPANY,
15
                            Defendant.
16

17          Defendant The Boeing Company (“Boeing”) moves under Local Rule CR 7(d)(1) for an
18   extension of the remaining deadlines (Boeing’s opposition and Plaintiffs’ reply) on Plaintiffs’
19
     Motion for Conditional Certification (Dkt. #13). Counsel for Boeing conferred with counsel for
20
     Plaintiffs Cynthia Johnson, Brenda Bezeredi, and Jaine Bialk (“Plaintiffs”), and Plaintiffs stipulate
21
     to this motion.
22

23          On May 28, 2019, Plaintiffs filed their Motion for Conditional Certification, noted for

24   Friday, June 21 (Dkt. #13). Boeing’s opposition brief is currently due June 17, and Plaintiffs’ reply

25   on June 21. Per the Court’s Order dated May 22, the deadline for Boeing to file its initial responsive
26
     pleading in this matter is June 28 (Dkt. #12).
27
                                                                                       P ERKINS C OIE LLP
28                                                                                 1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
29                                                                                     Phone: 206.359.8000
                                                                                        Fax: 206.359.9000
30
         Boeing intends to file a motion to dismiss with regard to Plaintiffs’ claim to represent

“similarly situated” members of a putative collective action under the Fair Labor Standards Act

(“FLSA”). This motion will bear directly on the composition and scope of the putative collective

action. Accordingly, the resolution of this motion to dismiss will, in Boeing’s view, have a direct

impact on the question of conditional certification and, accordingly, the content of Boeing’s

anticipated opposition to Plaintiffs’ Motion for Conditional Certification (and thus Plaintiffs’

anticipated reply brief as well).

         Boeing believes that judicial resources will be conserved by extending Boeing’s response

deadline to the Motion for Conditional Certification until eighteen (18) days after the earlier of the

date that (a) the Court rules upon Boeing’s forthcoming motion to dismiss, which will be filed no

later than June 28, 2019, or (b) the date on which the Tolling Agreement attached hereto as Exhibit

A is otherwise terminated according to its terms. This is the same length of time Boeing would

ordinarily have to submit an opposition brief to a motion under Local Rule 7(d)(3) (assuming such

motion was filed on a Thursday). Plaintiffs shall then have four business days to submit a reply

brief.

         For the foregoing reasons, the parties respectfully request that the Court extend the time

for further briefing on Plaintiffs’ Motion for Conditional Certification as outlined above.
DATED: June 13, 2019   By: s/ William B. Stafford
                       William B. Stafford #39849
                       Chelsea Dwyer Petersen #33787
                       Charles N. Eberhardt #18019
                       Stephanie R. Holstein #50802
                       Perkins Coie LLP
                       1201 Third Avenue, Suite 4900
                       Seattle, WA 98101-3099
                       Telephone: 206.359.8000
                       Facsimile: 206.359.9000
                       Email: CEberhardt@perkinscoie.com
                                CDPetersen@perkinscoie.com
                                BStafford@perkinscoie.com
                                SHolstein@perkinscoie.com
                       Attorneys for Defendant

                       By: s/ Molly A. Elkin
                       Molly A. Elkin
                       Sarah M. Block
                       McGillivary Steele Elkin LLP
                       1101 Vermont Ave. NW, Ste. 1000
                       Washington, DC 20005
                       Telephone: 202.833.8855
                       Email: mae@mselaborlaw.com
                       Email: smb@mselaborlaw.com

                       David M. Gaba
                       Compass Law Group
                       1001 Fourth Avenue, Ste. 3200
                       Seattle, WA 98154
                       Telephone: 206.251.5488
                       Email: davegaba@compasslegal.com

                       Patricia L. Vannoy
                       Mattson Ricketts Law Firm
                       134 S 13th Street, Ste. 1200
                       Lincoln, NE 68508
                       Telephone: 402.475.8433
                       Email: bao@mattsonricketts.com

                       Attorneys for Plaintiffs
IT IS SO ORDERED.

Dated this 18 day of June, 2019


                                     A
                                     RICARDO S. MARTINEZ
                                     CHIEF UNITED STATES DISTRICT JUDGE




Presented by:

By: s/ William B. Stafford
William B. Stafford #39849
Chelsea Dwyer Petersen #33787
Charles N. Eberhardt #18019
Stephanie R. Holstein #50802
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000
Email: CDPetersen@perkinscoie.com
        BStafford@perkinscoie.com
        CEberhardt@perkinscoie.com
        SHolstein@perkinscoie.com
Attorneys for Defendant

By: s/ Molly A. Elkin
Molly A. Elkin
Sarah M. Block
McGillivary Steele Elkin LLP
1101 Vermont Ave. NW, Ste. 1000
Washington, DC 20005
Telephone: 202.833.8855
Email: mae@mselaborlaw.com
Email: smb@mselaborlaw.com

David M. Gaba
Compass Law Group
1001 Fourth Avenue, Ste. 3200
Seattle, WA 98154
Telephone: 206.251.5488
Email: davegaba@compasslegal.com

Patricia L. Vannoy
Mattson Ricketts Law Firm
134 S 13th Street, Ste. 1200
Lincoln, NE 68508
Telephone: 402.475.8433
Email: bao@mattsonricketts.com
Attorneys for Plaintiff
